Oo «so ss BR Ww FS WwW NHN

OO NHN NM HB BR NO RD ND BRO ee a ES i eS ee
Oo nF DO A BP WH BO KY Bo DO MA IN KH A FP WY NY KF S&S

 

 

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 1of11

 

‘CEIVE
Erik Estavillo JAN 12 2024

 

3284 Cortese Circle SUSAN y

Ct SOONG
San Jose, CA. 95127 NORTHERG US DISTAIG? Coun
(408) 593-1226 SAN Jose CAUFORNIA

webbbnet@aol.com

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

ERIK ESTAVILLO,

Plaintiff,

 

Vv.

TWITTER INC., U.S. REP.
ALEXANDRIA OCASIO-CORTEZ, and
U.S. REP. ILHAN OMAR,

Defendants.

 

 

COMPLAINT

The Plaintiff immensely objects, condemns, and seeks restitution for the unsolicited and
overbearing pain and suffering he has experienced after the Sitting President Donald J. Trump’s
Twitter Account was banned, as well as seeking justice for the 88.7 million other followers who
are now suffering adverse mental affects as they too were heavily invested in his account.
Furthermore, Twitter consistently promotes eastern communist philosophies through its platform
on a daily basis which is consistently being perpetrated by Alexandria Ocasio-Cortez, Ilhan
Omar, and the Twitter platform through its enabling and endorsing of such socialist propaganda,
This is unconstitutional when taken as a whole in regards to the limiting of certain free speech
while allowing other controversial free speech to go unchecked, given that Twitter is now acting

COMPLAINT AND REQUEST FOR PUNITEVE DAMAGES, AND
PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)

-|-

 
pb of SN DH MR SF WY NH

wm BPW YM NN NY ON RDO SFO SE Se eS Se Umm
eo ao UF & |) MB S| Oo Oo eH KN HH FF YW NK

 

 

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 2 of 11

as Publisher and not Host of such content, Twitter is officially now operating as a “Virtual
Company Town” where all voices are heard and political ideas exchanged. This should occur on
its platform without fear of banishment from such a Publisher as Twitter, and now they should be
held accountable to such a standard as previous U.S. Case Law demonstrates that they are now
operating as a Virtual Company Town.

INTRODUCTION

1. This is an action to ensure Twitter acts as Host and not take the role as Publisher of
socialist/communist propaganda and to prevent them from targeting certain online personalities
and silencing their freedom of speech occurring in a “Virtual Company Town”. Rather than
silencing a political argument as a whole from both sides of the political spectrum, ‘Twitter
instead commits egregious and aggressive censorship which is damaging to the plaintiff's
political foundational beliefs, his psyche, and mental wellbeing.

2. Ironically, the Plaintiff is a registered Democrat and ran for congress the previous year
but finds the behavior by these particular two Democrats Alexandria Ocasio-Cortez and Ilhan
Omar especially egregious and finds that Twitter’s complicity in such propaganda particularly
disturbing as they are shaping young minds. Twitter has not once flagged their accounts for such
communist propaganda but having instead chosen to permanently ban the sitting President
Donald J. Trump’s Twitter account this past week, which the plaintiff heavily relied on for a fair
and balanced viewpoint on all political discussions of the day which occurs on Twitter and its
reliably “unbiased” online platform. Twitter is essentially acting as a Publisher by censoring
certain content instead of acting as a Host in accordance to such content.

3. While Twitter will inevitably rely on Section 230 as a political shield to further their

socialist agenda, they should not be protected in this instance because they are acting as

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAENTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)

-2-

 
io fof NN DB HW SF WY NS

oo a A A B&B BH BM SF S&S oO ete HY DBD eR FF WB YF FF

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 3 of 11

Publisher and not Host of political discourse occurring on their platform; Twitter falls under the
“Company Town” exception in regards to its limiting of certain free speech as ruled in the
Supreme Court’s decision in Marsh v. Alabama, 326 U.S. 501 (1946). In which the decision
ruled that a state or private entity such as Twitter could be held liable, if, they prevent the
distribution of such free speech that may be useful to the public. Twitter now operates as a
“Virtual Company Town” where the Court noted that the rights of citizens under the Bill of
Rights occupy a preferred position. Accordingly, the Court held that the property rights of a
private entity (in this case virtually) are not sufficient to justify the restriction of a community
of citizens’ fundamental rights and liberties. This decision was also held up in Lloyd Corp. y.
Tanner, 407 U.S. 551 (1972). Twitter is a Virtual Company Town, without a doubt, and must be
held to the same standard and not interfere with political discourse, especially, that of a sitting
President of the United States.

4. This position was more firmly affirmed in Pruneyard Shopping Center v. Robins, 447
U.S. 74 (1980) and is now the gold standard for freedom of speech which occurs on a private
entity’s property, or as in this case, a private virtual platform acting as a company town where
much of the public gathers for vital political information.

JURISDICTION AND VENUE

5. This Court has jurisdiction under 28 U.S.C. § 1331 because this action arises under the
First Amendment to the U.S. Constitution, the Americans with Disabilities Act (“ADA”), and
other Federai statutes.

6. This Court is authorized to award the requested declaratory, injunctive and punitive
relief under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202 and the ADA.

7. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and (e)(1). A

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)

-3-

 

 

 
Oo fo NY DA A fF WHY HB

mm NHN NM NN NY NY NY HY SF St KF PF FP es 5OUTUDsS
a OS od

 

 

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 4 of 11

substantial part of the events giving rise to this claim occurred in this District, and two of the
Defendants are officers or agencies of the United States sued in his or her official capacity.
PARTIES

8. Twitter is a Delaware corporation with its principal place of business at 1355 Market -
Street, San Francisco, CA 94103. Twitter operates a global platform for self-expression and
communication, with the mission of giving everyone the power to create and share ideas and
information instantly. Twitter’s more than 300 million active monthly users use the platform to
connect with others, express ideas, and discover new information. Hundreds of millions of short
messages (known as “Tweets”) are posted on Twitter every day. Twitter provides these services
at no charge to its users.

9, Alexandria Ocasio-Cortez /ov ka:siou ko:r'tez/ (Spanish: {o'kasjo kor'tes]; born
October 13, 1989), also known by her initials AOC, is an American politician serving as the U.S.
representative for New York's 14th congressional district since 2019. The district includes the
eastern part of the Bronx, portions of north-central Queens, and Rikers Island in New York City.
She is a member of the Democratic Party. -

10. than Abdullahi Omar (born October 4, 1982) is an American politician serving as
the U.S. Representative for Minnesota's 5th congressional district since 2019. She is a member of
the Democratic—Farmer-Labor Party. Before her election to Congress, Omar served in the
Minnesota House of Representatives from 2017 to 2019, representing part of Minneapolis. Her
congressional district includes all of Minneapolis and some of its suburbs.

FACTUAL BACKGROUND

11. Knight First Amendment Institute v. Trump, No. 1:17-cv-05205 (S.D.N.Y.} was a

lawsuit filed on July 11, 2017 where the plaintiffs, Philip N. Cohen, Eugene Gu, Holly Figueroa

O'Reilly, Nicholas Pappas, Joseph M. Papp, Rebecca Buckwalter-Poza, and Brandon Neely,

were a group of Twitter users blocked by U.S. President Donald Trump's personal

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFE’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
-4-

 
co 2 «6 NY DT UH SF WY HY

mo HN NM OY ON ON NY NY Ne OS SE SP ltl Sl lll ll
eo a RH Ww & |W NH KF CS WO wo NS DBD rH SP YH YP

 

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 5of11

@realDonaldTrump account. They allege that this account constitutes a public forum, and that
blocking access to it is a violation of their First Amendment rights. The lawsuit also names as
defendants White House press secretary Sean Spicer and social media director Dan Scavino. The
plaintiffs are represented by the Knight First Amendment Institute at Columbia University,

which itself is a plaintiff in the case. Though the Knight Institute's Twitter account has not been
blocked by Trump, the lawsuit argues that they and other followers of the @realDonaldTrump
Twitter account "are now deprived of their right to read the speech of the dissenters who have
been blocked". The complaint and subsequent ruling stated that posts to the @realDonaldTrump
account are “official statements" and ruled that Twitter was President Donald J. Trump’s primary
form of communication with the American people. This precedent assures that Twitter in regards
to the President’s account, in most respects, should be viewed as a public forum and company
town as was decided in this case.

12. As for the Plaintiff in this case, Mr. Estavillo, suffers from a myriad of health issues,
including but not limited to, Clinical Depression, Obsessive-Compulsive Disorder, Panic
Disorder, Agoraphobia, and Crohn’s Disease. Due to these health issues he has no friends and
rarely leaves the house except for Inflectra infusions for his Crohn’s Disease and heavily relies
on Twitter for political discourse, debates, arguments, and relies on the fairness of hearing all
sides of a political story and needs to hear voices from the full political spectrum on Twitter to
make informed decisions — especially before voting in an election as he did this past year. He
also uses Twitch as a means of entertainment and political discourse which happens often on that
platform as well.

13. Twitch is an American video live streaming service operated by Twitch Interactive, a
subsidiary of Amazon.com, Inc. Introduced in June 2011 as a spin-off of the general-interest
streaming platform Justin.tv, the site primarily focuses on video game live streaming, including
broadcasts of esports competitions, in addition to music broadcasts, creative content, and more
recently, "in real life" streams.

14. The popularity of Twitch eclipsed that of its general-interest counterpart. In October

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFE’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)

-5-

 

 
Oo © ~S DR ww SF WH BW

ho ho bo bo Bo Ke NR. UN) wr) aa — - _ = _ e — —_ —
o 1D A tt & WY NY SK SCS oO we N DH HO Oe WY NY FF 2

 

 

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 6 of 11

2013, the website had 45 million unique viewers, and by February 2014, it was considered the
fourth largest source of peak Internet traffic in the United States. By 2015, Twitch had more than
100 million viewers per month. As of 2017, Twitch remained the leading live streaming video
service for video games in the US, and had an advantage over. As of February 2020, it had 3
million broadcasters monthly and 15 million daily active users, with 1.4 million average
concurrent users. As of May 2018, Twitch had over 27,000 partner channels.

15, The Plaintiff was recently watching a Twitch stream, where Alexandria Ocasio-
Cortez has a massive following of 835K followers. AOC and Hhan Omar were streaming a video
game known as “Among Us” but instead of AOC streaming with any “disenfranchised” or “poor
unpopular people” that she constantly talks about on Twitter — she decided to instead stream the
game with famous and popular rich Twitch streamers such as Pokimane who is a
multimillionaire and HasanAbi who has previously said America “deserved 9/11”. This is
dangerous propaganda and occurs daily on Twitter and through AOC and Omar Twitch streams.

16. One of the streamers playing with AOC and Omar was HasanAbi. An American
Twitter user, Twitch streamer, and political commentator. He has previously worked as a
broadcast journalist and producer at The Young Turks and as a columnist at HuffPost. He
currently streams on Twitch, where he covers news and discusses politics from a left-wing
perspective, and plays a variety of video games. He also said, and I quote, “America deserved
9/11” along with other inflammatory rhetoric such as "Like we totally brought it upon ourselves
dude, holy shit." This is the type of rhetoric AOC is proud to be a part of and stream to hundreds
of thousands of kids watching her Twitch streams.

15. Ilhan Omar was also featured on these Twitch streams displaying a highly expensive
computer system as can be seen in the pdf attached at the end of this complaint which most poor
and disenfranchised people can’t afford, even before this Covid 19 pandemic. AOC even has a
white boyfriend and would never think of dating a Mexican such as the plaintiff, but she’ ll often
cry out on Twitter for racial equality. They’re hypocrites. This would be fine as long as the other

side of the political spectrum could voice their opinions as AOC and Omar still can on Twitter,

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)

-6-

 
wn fB WwW NH

oO fo ~~ SH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 5:21-cv-00277-VKD Document1 Filed 01/12/21 Page 7 of 11

Twitch, and elsewhere. But they can’t. Trump is banned on all of these platforms as is a growing
number of Republican viewpoints. This is precarious. And as the ACLU already pointed out and
warned that the banning of the sitting President’s Twitter account is dangerous, especially since
it will result in “unchecked power” of Twitter and such people as AOC and Omar.

16. AOC has continued to effect the Plaintiff's political foundation beliefs, his psyche,
and mental wellbeing as she promotes communism, socialism, and unjust censorship of the

sitting President of the United States through such Twitter posts as the ones shown below:

Alexandria Ocasio-Cortez @

wa sY@ EM ore) eh A be=t-\6 no) RRs eee ©) VCD) 912290
both parties for austerity policies in DC (aka cutting
public safety nets when ppl need it most).

| call it out bc it matters when people who seek to
influence policy are flippant + misogynistic towards
members of Congress.

Marc Goldwein @
@MarcGoldwein

This describes an income tax

@ Alexandria Ocasio~-Cortez @ @A... -4h

if only there were some public fund
billionaires could pay into along with
everyone else that helps fund our
infrastructure, hospitals, and public
systems all at once....

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)

-7-

 
ao wo wm nN HR A BP WY NH =

ao a DR UW F&F WU NHN fF CS Oo ee HN DO HH FF YW HY

 

 

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 8 of 11

Alexandria Ocasio-Cortez@ {200 Ges
AC 1a =|] C06 eee ee (ela w= sTels tne

es Bares eu ce «ae '
UPDATE: The calls for violence over on Parler are gatting much, much
Niet th

There are now open calls for the murder of police officers and pianning
for violence on January 20th

This obviously severely violates the law, much fess the @AppStore and
@GoogiePlay rules.

#PullParler

Alexandria Ocasio-Cortez @ © -

fefatete le ta itet =i lay mei=1'7-) 0 eye) ip t=) ptm iL 9) 1) ene 10
going to de about apps being used to organize are One opm elem sree

Apple Has Threatened To al eater me cela a= ao poy al as)

 

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE}

-8-

 
tN

Do fo SN DB A SS Ww

10
11
12
13
14
i5
16
17
18
19
20
2)
22
23
24
25
26
27
28

 

Case 5:21-cv-00277-VKD Document 1 Filed 01/12/21 Page 9 of 11

and from U.S. House Representative [han Omar:

lihan Omar &
@llhanMN

 

Israel has hypnotized the worid, may
Allah awaken the people and help them
see the evil doings of Israel. #Gaza

» Whan Omar-©2
se strony

 

It's all about the Benjamins baby /“

Glann Greenwald @ Syqreenwaid

GOP Leader Kevin McCarthy thraatens punishment for @lihanMN and @RashidaTiaib
ever thelr criticisms of Israel, It's stunning how much time US potitical teaders spend

defending a foreign nation aven if it means attacking free spadch rights of Americans
haaretz.comiword-news/Kay...

vis, read

 

 

further evidence of AOC and Omar’s communist agendas, wishing the purging of the Jewish
people, and other anti-American values are listed in the pdf's articles attached and all of this
would be fine as long as they both didn’t seck to aggressively censor opposing views such as the
President’s account on Twitter through dramatic and intimidating fashion. Twitter is guilty for
allowing such rhetoric to go unchecked while punishing opposing views and now needs to be
addressed and redressed by the U.S. Court System in the best interest of the American followers
of the President’s Twitter Account. This is wrong and sets a dangerous first amendment dilemma

— andthe ACLU agrees.

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFE’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE}

-9-

 

 
Oo ff A DH ww FSF WD YH

PN NN WB NN NN NO SFP SF re tT FF SF OU US
So oa On UA UU UL UU UC lll OCCU ODO RON

 

 

Case 5:21-cv-00277-VKD Document1 Filed 01/12/21 Page 10 of 11

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

a. That Twitter be labeled a “Virtual Company Town” and have to immediately
reinstate the sitting President Donald J. Trump’s Twitter Account. And to pay reparations in the
form of punitive damages in the amount of $88.7 million dollars for each follower that was,
without a doubt, emotionally and mentally damaged as a result of the President’s ban. The
Plaintiff can attest and is willingly to testify in court to the pain and suffering on how the
banning of the President’s Twitter account has affected his already damaged and fragile mental
health and his ability to gather vital political information and disseminate it has he suffers from
many mental disabilities with which the Americans with Disabilities Act should protect him
from such egregious behavior occurring on the part of Twitter and its leftist socialist agenda and
harsh censorship targeting practices of one particular group. As the company has no doubt
mentally harmed all of the sitting President’s followers.

b. Injunctive and immediate cancellation of Alexandria Ocasio-Cortez’ Twitter
Account as it has violated Twitter’s Terms of Service and Community Guidelines by
targeting a mass flagging/banning campaign of all political viewpoints she disagrees with, i.e. the
President’s Twitter Account and by forcing Google Play and the Apple Store to ban the
conservative Parler App; which the President may have wanted to migrate to after his Twitter
ban, but AOC made sure he had no where else to voice his first amendment rights to free speech.

c. Injunctive and immediate cancellation of han Omar’s Twitter Account as it also
has violated Twitter’s Terms of Service and Community Guidelines by calling for and targeting a
mass purging of the Jewish people and alleging violence against Israel. She also targeted the
President’s Twitter Account and pressured Google Play and the Apple Store to ban the
conservative Parler App; which the President may have wanted to migrate to after his Twitter
ban, but Omar also made sure he had no where cise to voice his first amendment rights to free
speech.

Dated: January gf 2021 Respectfully submitted,

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFE’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE}

-10-

 
Oo oo NN DB UH SP W NH

we NM NN NM NO NM ON NO SOOO Re SES Sl lUmhlUlULDLlUlUDS
o “ad RH OF B&B WH | KF Oo DO fe HN DO AH F&F WY NY KF

 

Case 5:21-cv-00277-VKD Document1 Filed 01/12/21 Page 11o0f11

/s/ Erik C. Estavillo

COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE}

-ll-

 

 
